GOVERNMENT OF SASKATCHEWAN 14 - 15 CORE OPERATIONAL PLAN > CORE OPERATIONAL PLAN TABLEOF CONTENTS INTRODUCTION 3 TECHNICAL PAPER Core Operational Plan Financial Outlook 7 Core Operational Plan 2013-14 Financial Update 18 Growth and Financial Security Fund 19 Debt Retirement Fund 21 2014-15 Borrowing and Debt 22 2014-15 Revenue Initiatives 27 Saskatchewan’s Tax Expenditures 30 2014 Intercity Comparison of Taxes, Utilities and Housing 34 FINANCIAL TABLES Core Operational Plan 42 Change in Net Debt 42 Revenue 43 Expense 44 Expense by Theme 45 Expense by Classification 46 Borrowing Requirements 47 Debt 48 Guaranteed Debt 49 Lending and Investing Activities – Receipts 50 Lending and Investing Activities – Disbursements 51 Glossary of Financial Terms 52 CORE OPERATIONAL PLAN INTRODUCTION The 2014-15 Saskatchewan Budget presents a comprehensive (summary) picture of the financial plan for the coming year, based on the “government reporting entity” which includes core government together with other Government Service Organizations (such as regional health authorities, school divisions and regional colleges) and Government Business Enterprises (such as SaskPower and SaskTel). While the other government organizations represent areas where the Legislative Assembly has decided to exercise control indirectly, core government represents those activities over which the Legislative Assembly has decided to retain direct control. ● Provincial revenue collected under the direct authority of the Legislative Assembly – income and consumption taxes, non-renewable resource revenue, transfers from Crown entities, other own-source revenue and federal transfers – is deposited into the General Revenue Fund, which is the primary operational account of the Government of Saskatchewan. Revenue from those Crown entities that have traditionally been used to support government programs and services (particularly net income from the Saskatchewan Liquor and Gaming Authority and dividends from the Crown Investments Corporation of Saskatchewan) continue to be used to support core government operations. ● Money from this account is then used, under the direct authority of the Legislative Assembly, through The Appropriation Act, in the provision of public goods and services. Core expense reflects the ministry expenditure estimates presented and approved by the Legislative Assembly, including grants to other entities included in the broader government reporting entity (such as regional health authorities and school divisions). The Government of Saskatchewan has long maintained that both core operations and summary-based information each have a role to play in ensuring transparency and providing important accountability information to the public. The fundamental concept is somewhat akin to a family managing its household finances. It is important to understand the household’s overall financial position, for example the value of a home and a car, the income-generating capacity of savings and investments, and the potential contribution from the children’s part-time jobs. But, regardless of other sources of income or the value of the family home or car that could be sold, the biggest part of managing a household’s finances comes down to balancing the primary operational account – the cheque book – weekly/monthly/yearly. The family has to understand whether weekly wages can cover the bills, including the mortgage and car loan. The family can only consider taking on additional obligations if there is money left at the end of the month on a consistent basis. Core Operational Plan 2014 - 15 3 While the Core Operational Plan represents only a subset of the Summary Budget, it remains an important element. The Core Operational Plan is in essence the plan of the General Revenue Fund (GRF). Maintaining the Core Operational Plan outlines government’s intent to continue to responsibly manage these core activities under its direct control, within the current budget year and over the longer term. Treasury Board and Cabinet will remain directly involved in the development, implementation and monitoring of the Core Operational Plan. Legal authorization for core operational expenditures will continue to be provided by the Legislative Assembly through approval of the Budget Estimates and The Appropriation Act. 4 Core Operational Plan 2014 - 15 GOVERNMENT OF SASKATCHEWAN 14 - 15 CORE OPERATIONAL PLAN TECHNICAL PAPERS CORE OPERATIONAL PLAN FINANCIAL OUTLOOK OVERVIEW The 2014-15 Budget is the first Saskatchewan budget to be delivered solely on a summary basis. In this new budgetary framework, core government operations continue to play a significant role. In support of Government’s commitment to transparency and accountability, a Core Operational Plan outlining the plan for public monies directly under Government’s control will also be presented. The Core Operational Plan is developed in the context of The Growth and Financial Security Act. The Act requires a four-year financial plan in which core government expense must balance with or be less than core government revenue each year. In 2014-15, core government net operations (formerly called the pre-transfer surplus) will contribute $105 million to the summary surplus. As per existing legislation, one-half of the net operations will be transferred to the Growth and Financial Security Fund, with the other half accruing to the Debt Retirement Fund. 2014-15 CORE GOVERNMENT REVENUE Core government revenue, including new revenue initiatives, is planned at $11.9 billion in 2014-15, an increase of 2.6 per cent from the 2013-14 budget plan. However, relative to the 2013-14 third quarter forecast, revenue is forecast to increase $446 million, or 3.9 per cent, largely due to a recovery in non-renewable resources revenue and growth in taxation revenue related to continued expansion of the Saskatchewan economy. 2014-15 CORE OPERATIONAL PLAN 2014-15 (Millions of Dollars) Planned Revenue Operating Expense Contribution from Ongoing Operations Capital Transfers Net Operations1 1 Calculated in accordance with The Growth and Financial Security Act for the purpose of the transfer to the Growth and Financial Security Fund. Core Operational Plan 2014 - 15 7 2014-15 CORE GOVERNMENT REVENUE RECONCILIATION By Major Category (Millions of Dollars) 2013-14 Third Quarter Forecast 2014-15 Changes: Taxes Non-Renewable Resources Transfers from Crown Entities Other Revenue ) Federal Transfers Total Changes 2014-15 Planned COMPOSITION OF 2014-15 CORE GOVERNMENT REVENUE Tax Revenue Tax revenue is forecast at $6.2 billion in 2014-15, accounting for 51.8 per cent of core government revenue. This is an increase of $193 million from the 2013-14 forecast. Growth in Saskatchewan’s population, workforce and economy is forecast to result in a $171 million increase in Individual Income Tax revenue and a $64 million increase in Provincial Sales Tax revenue from the 2013-14 forecast. These two revenue sources account for more than half of total revenue growth in 2014-15. Corporation Income Tax is forecast to decrease $67 million from the 2013-14 forecast. A negative prior-year adjustment is forecast for 2014-15 as tax assessments for the 2013 taxation year are anticipated to be lower than tax instalment payments received from the federal government for that year, primarily due to weakness in the potash sector. This is in contrast to the positive prior-year adjustment that was received in 2013-14 for the 2012 taxation year. All other tax revenue is forecast to increase by a combined $25 million. 8 Core Operational Plan 2014 - 15 NON-RENEWAL RESOURCES FORECAST ASSUMPTIONS - FISCAL YEAR 2013-14 2013-14 2014-15 Planned Forecast Planned WTI Oil Price (US$/barrel) Light-Heavy Differential (% of WTI) Well-head Oil Price (C$/barrel)1 Oil Production (million barrels) Potash Price (mine netback, US$/KCl tonne)2 Potash Price (mine netback, C$/K2O tonne)2 Potash Sales (million K2O tonnes)2 Canadian Dollar (US cents) 1 The average price per barrel of Saskatchewan light, medium and heavy oil. 2 Ministry of Finance calculations derived from calendar-year forecasts. Non-Renewable Resources Revenue Revenue from non-renewable resources is forecast at $2.7 billion in 2014-15, accounting for 22.6 per cent of core government revenue. This is an increase of $143 million from the 2013-14 forecast. Revenue from other non-renewable resources, including uranium, coal and other minerals, is forecast to increase $66 million in 2014-15 from the 2013-14 forecast. The increase is largely due to a higher uranium production forecast resulting from the expected start-up of production at Cigar Lake this year. Potash revenue is forecast at $397 million in 2014-15, an increase of $56 million from the 2013-14 forecast. The increase is primarily due to a higher sales volume forecast and a lower exchange rate assumption in 2014-15, as well as lower industry capital spending as expansions wind down. A lower price forecast partially offsets these increases. Average realized prices in 2014-15 are forecast at US$274 per KCl tonne (C$492 per K2O tonne), down from US$325 (C$560) in 2013-14. Oil revenue is forecast at nearly $1.6 billion in 2014-15, an increase of $41 million from the 2013-14 forecast. The increase is largely due to an expected 2.9 million barrel increase in production in 2014-15, partially offset by lower well-head prices. The 2014-15 average well-head price forecast, in Canadian dollars, is $80.84 per barrel, down from $81.37 in 2013-14. The decrease is due to lower West Texas Intermediate (WTI) oil prices, partially offset by a smaller light-heavy differential and a lower exchange rate. WTI oil prices are forecast to average US$94.25 per barrel in 2014-15, a decline of US$3.88 per barrel from 2013-14. WTI oil prices continue to be volatile. Since January 2012, daily WTI oil prices have ranged from US$77.69 to US$110.53 per barrel, averaging US$96.21 over the time period. This volatility is expected to continue against a backdrop of global economic and geopolitical uncertainties. Core Operational Plan 2014 - 15 9 WTI OIL PRICES While WTI oil prices are an important benchmark for the oil market and provincial revenue, the majority of oil produced in Saskatchewan is heavier and more sour than WTI oil and requires further processing to be turned into refined products. As a result, Saskatchewan oil typically trades at a discount to WTI oil in the marketplace. In recent years, increasing production in Western Canada and North Dakota, as well as pipeline and transportation capacity limits, have resulted in a general upward trend in the price discount for Saskatchewan oil. The price discount for oil produced in Saskatchewan is expected to ease somewhat in 2014-15 and somewhat offset the financial impact of lower WTI oil prices. The light-heavy differential is forecast to average 19.5 per cent (as a percentage of WTI oil prices) in 2014-15, down from 19.9 in 2013-14. However, this is significantly larger than the 15.0 per cent assumption for 2014-15 that was contained in the 2013-14 budget plan’s medium-term outlook. The value of the Canadian dollar is forecast to average 91.50 U.S. cents in 2014-15, down from 95.32 U.S. cents in 2013-14. This decline also helps to offset the fiscal impact of lower WTI oil prices. As the price of Saskatchewan oil is generally determined based on prevailing prices in the United States, a lower exchange rate translates to higher well-head prices in Canadian dollars, all else being equal. Resource Surcharge revenue in 2014-15 is forecast to decrease $15 million from the 2013-14 forecast, largely reflecting the recent decline in the overall value of potash sales. Finally, Crown land sales are forecast at $99 million in 2014-15, a decrease of $7 million from actual 2013-14 sales, while natural gas revenue is forecast to remain virtually unchanged from its 2013-14 forecast. Transfersfrom Crown Entities Transfers from Crown entities are forecast at $755 million in 2014-15, an increase of $22 million from the 2013-14 forecast. The Crown Investments Corporation of Saskatchewan (CIC) regular dividend is $150 million in 2014-15, a decrease of $30 million from last year. 10 Core Operational Plan 2014 - 15 The CIC special dividend in 2014-15 is $56 million, reflecting a $50 million contribution from the sale proceeds of Information Services Corporation (ISC) to support the Regina Stadium Project, as well as $6 million to support Saskatchewan’s nuclear research and development strategy. In 2013-14, special dividends of $19 million were received. The Saskatchewan Liquor and Gaming Authority (SLGA) dividend is forecast to increase $18 million from the 2013-14 forecast, primarily due to an expected increase in retail liquor sales, while transfers from all other enterprises and funds are forecast to decrease $2 million. Other Own-Source Revenue Other own-source revenue is forecast at $543 million in 2014-15, a decline of $33 million from the 2013-14 forecast. The decrease is primarily due to lower investment income resulting from a significant reduction in sinking fund assets related to the retirement of maturing government debt. However, the $33 million decrease in core government investment income is more than offset by a $46 million reduction in debt-servicing costs relative to the 2013-14 forecast, resulting in a $13 million improvement to core government net operations. The improvement since the 2013-14 budget plan is $24 million. Federal Transfers Federal funding in 2014-15 is $1.7 billion, an increase of $121 million from the 2013-14 forecast. The federal contributions are comprised of the Canada Health Transfer ($1.0 billion) and Canada Social Transfer ($398 million), as well as $338 million of funding from other federal-provincial cost-sharing agreements. CORE GOVERNMENT INVESTMENT INCOME AND DEBT-SERVICING COSTS 2013-14 2013-14 2014-15 Change from (Millions of Dollars) Planned Forecast Planned Planned Forecast Debt-Servicing Costs ) ) Investment Income ) ) Net Interest Costs ) ) Core Operational Plan 2014 - 15 11 2014-15 CORE GOVERNMENT EXPENSE RECONCILIATION By Ministry (Millions of Dollars) 2013-14Planned Expense 2014-15 Changes: Health Social Services Education 1 Parks, Culture and Sport Advanced Education Justice Debt Servicing ) Other Net Changes ) Total Changes 2014-15 Planned Expense 1 Includes Teachers’ Pensions and Benefits. 2014-15 CORE GOVERNMENT EXPENSE Core government expense is planned at $11.8 billion in 2014-15. This is an increase of $261 million, or 2.3 per cent, from the 2013-14 budget plan. Operating expense in 2014-15, excluding capital transfers, is $11.5 billion. This is a $204 million (1.8 per cent) increase from the 2013-14 budget plan. Capital transfers to third parties are $331 million in 2014-15, a $57 million (20.7 per cent) increase from last year’s plan. Core government expense in 2014-15 is allocated by ministry as follows: ● Health, $5.0 billion, or 42.2 per cent; ● Education (including Teachers’ Pensions and Benefits), $1.8 billion, or 14.9 per cent; ● Social Services, $957 million, or 8.1 per cent; ● Advanced Education, $818 million, or 6.9 per cent; ● Justice, $559 million, or 4.7 per cent; ● Government Relations, $467 million, or 4.0 per cent; ● Highways and Infrastructure, $434 million, or 3.7 per cent; ● Agriculture, $372 million, or 3.1 per cent; ● Debt Servicing, $285 million, or 2.4 per cent; and, ● remaining ministries and agencies, $1.2 billion, or 10.0 per cent. 12 Core Operational Plan 2014 - 15 COMPOSITION OF 2014-15 CORE GOVERNMENT EXPENSE By Ministry By classification, 2014-15 core government expense is allocated as: ● Third-party operating transfers, $8.0 billion, or 68.0 per cent; ● Government-delivered programs, $1.9 billion, or 16.0 per cent; ● Transfers to individuals, $1.3 billion, or 10.8 per cent; ● Third-party capital transfers, $331 million, or 2.8 per cent; and, ● Debt servicing, $285 million, or 2.4 per cent. This allocation largely reflects a shift from debt-servicing costs (down 0.5 percentage points from the 2013-14 budget plan) to transfers to third parties for capital (up 0.4 percentage points). COMPOSITION OF 2014-15 CORE GOVERNMENT EXPENSE By Classification Core Operational Plan 2014 - 15 13 2014-15 CORE GOVERNMENT CAPITAL INVESTMENTS By Ministry 2014-15 CORE GOVERNMENT CAPITAL INVESTMENTS Core government capital investments in 2014-15 are planned at $887 million, an increase of $39 million, or 4.7 per cent, from the 2013-14 budget plan. This year’s capital investments include: ● $331 million in capital grants to third parties (included in core government expense); and, ● $556 million for government-owned infrastructure. Including this year’s $887 million investment, core government capital investment totals $6.6 billion since 2008-09. This includes $3.4 billion in transfers to third parties for capital projects and $3.2 billion of investments in government-owned infrastructure. CORE GOVERNMENT CAPITAL INVESTMENTS 2008-09to 2014-15 14 Core Operational Plan 2014 - 15 RISKS TO THE CORE OPERATIONAL PLAN The 2014-15 Core Operational Plan relies on a series of assumptions that impact Saskatchewan’s economic performance, including Canadian, U.S. and global economic growth, the value of the Canadian dollar and commodity prices. These factors are beyond the Government’s control, yet they heavily influence Saskatchewan’s fiscal performance and largest revenue sources, particularly non-renewable resources revenue and Corporation Income Tax. Actual economic performance and non-renewable resource prices will undoubtedly vary from budget assumptions. As a result, revenue linked to these factors will vary from the budget plan. In recent years, this volatility has become more pronounced. Recognizing that Saskatchewan is reliant on non-renewable resources and external influences, the underlying assumptions upon which the Core Operational Plan is derived incorporate a number of private sector forecasts in an attempt to minimize risk. As the Core Operational Plan is developed, the degree of risk present in revenue forecasts is assessed and quantified in an attempt to ensure that in the event of revenue shocks, funding for government priorities will be available. This risk analysis continues throughout the fiscal year. For 2014-15, it is estimated that: ● a US$1 per barrel change in the average WTI oil price results in an estimated $20 million change in oil royalties; ● a US$50 per KCl tonne (C$90 per K2O tonne) change in the average realized 2014 potash price results in an estimated $109 million change in potash royalties; and, ● a 1 U.S. cent change in the average value of the Canadian dollar results in an estimated $31 million change in non-renewable resources revenue. FOUR-YEAR CORE OPERATIONAL PLAN The Growth and Financial Security Act requires a four-year financial plan that sets out the Government’s plan for core government expense and revenue. The Act requires expense to balance with or be less than revenue in each year of the four-year plan. Throughout the medium term, core government revenue is expected to exceed core government expense. The outlook for core government revenue over the medium term is positive. Revenue is projected to increase by 2.5 per cent in 2015-16, followed by growth of 2.7 per cent and 3.0 per cent in the subsequent two years. Tax revenue is projected to be the fastest-growing component of revenue growth over the 2014-15 to 2017-18 period. Saskatchewan’s expanding economy and growing population are projected to result in annual tax revenue growth of 3.6 per cent on average, led by growth in income taxes and Provincial Sales Tax. Tax revenue is forecast to account for 53.0 per cent of core government revenue by 2017-18, up from 51.8 per cent in 2014-15. Core Operational Plan 2014 - 15 15 KEY MEDIUM-TERM NON-RENEWABLE RESOURCE FORECAST ASSUMPTIONS 2014-15 2015-16 2016-17 2017-18 WTI Oil Price (US$/barrel) Light-Heavy Differential (% of WTI) Oil Production (million barrels) Potash Price (mine netback, US$/KCl tonne)1 Potash Price (mine netback, C$/K2O tonne)1 Potash Sales (million K2O tonnes)1 Canadian Dollar (US cents) 1 Ministry of Finance calculations derived from calendar-year forecasts. Forecast increases in oil, potash and other resource prices over the next four years are projected to translate into higher non-renewable resources revenue over the forecast horizon. Higher levels of potash and uranium production over the medium term will also boost revenue growth. Non-renewable resources revenue is forecast to rise by an average 2.9 per cent per year and account for 22.8 per cent of core government revenue over the four-year period. Other own sources of core government revenue, including transfers from Crown entities and all other revenue, are forecast to remain relatively flat over the medium term. Federal contributions to core government operations are expected to increase by an annual average of 2.4 per cent over the forecast horizon, primarily due to legislated increases in the Canada Health Transfer and the Canada Social Transfer. NON-RENEWABLE RESOURCE REVENUE AS A SHARE OF CORE REVENUE 16 Core Operational Plan 2014 - 15 CORE GOVERNMENT REVENUE 1994-95to 2017-18 The four-year Core Operational Plan includes core government expense growth targets of 2.5 per cent in 2015-16 and beyond. While this target is slightly more than expense growth in 2014-15, it is significantly less than projected revenue growth over the forecast horizon, reflecting the Government’s commitment to address funding priorities in a prudent and sustainable manner. As a result, increases in core government net operations are planned for each year of the forecast period, increasing from $105 million in 2014-15 to $202 million in 2017-18. As per The Growth and Financial Security Act, one-half of the annual net operations will be transferred to the Growth and Financial Security Fund. The other half will accrue to the Debt Retirement Fund. FOUR-YEAR CORE OPERATIONAL PLAN 2014-15 2015-16 2016-17 2017-18 (Millions of Dollars) Planned Target Target Target Revenue Expense Net Operations Core Operational Plan 2014 - 15 17 CORE OPERATIONAL PLAN 2013-14 FINANCIAL UPDATE As outlined in the 2013-14 Third Quarter Financial Report, the current 2013-14 Core Operational Plan forecast includes the following changes from the budget plan: ● $144 million decrease in core government revenue, primarily as a result of lower potash revenue; ● a $63 million increase in core government operating expense, primarily increases for provincial disaster assistance, disability initiatives, the Emergency Flood Damage Reduction Program, highways winter maintenance and the Research and Development Tax Credit; and, ● a $15 million decrease in third-party capital transfers, largely reflecting actual work completed to date for the purpose of accounting for school capital projects. These changes, together with a $135 million transfer from the Growth and Financial Security Fund (GFSF), are forecast to result in a $7 million Core Operational Plan surplus in 2013-14. The year-end balance in the GFSF is forecast to be $531 million, with $150 million in the growth component and $381 million in the security component. Core government general public debt is forecast to be $3.8 billion on March 31, 2014, unchanged from last year. CORE OPERATIONAL PLAN 2013-14 FINANCIAL FORECASTS 1st 3rd Change 2013-14 Quarter Mid-Year Quarter from (Millions of Dollars) Planned Forecast Projection Forecast Planned Revenue ) Operating Expense Ongoing Operations ) Capital Transfers ) Net Operations1 ) ) Net Transfer from (to) the GFSF ) ) ) Surplus2 ) 1 Calculated in accordance with The Growth and Financial Security Act for the purpose of the transfer to the Growth and Financial Security Fund. 2 Calculated in accordance with The Growth and Financial Security Act. 18 Core Operational Plan 2014 - 15 GROWTH AND FINANCIAL SECURITY FUND The Growth and Financial Security Fund (GFSF) was established with the assent of The Growth and Financial Security Act. The purpose of the GFSF is twofold: ● to assist in the achievement of the Government of Saskatchewan’s long-term objectives by providing for financial security of the Government of Saskatchewan from year to year; and, ● to provide a source of funds for programs identified as promoting or enhancing the economic development of Saskatchewan. Subsequently, transfers to the GFSF represent either: ● 50 per cent of any core government net operations for any fiscal year (required); or, ● subject to the approval of Treasury Board, the amount of significant, unexpected core government revenue received for the fiscal year, as determined by the minister (special transfer). Transfers out of the GFSF may be made by the minister, subject to the approval of Treasury Board, with the objective of achieving the aforementioned two-fold purpose. Beginning in 2013-14, the Fund was segmented into two components to reflect its dual purposes – (financial) security and growth (economic development). The growth component was allocated an opening balance of $150 million. Future transfers to the GFSF will first accrue to the security component, as required, to maintain a balance of $500 million, after which additional transfers will accrue to the growth component. The planned 2014-15 year-end GFSF balance is $584 million after a $53 million contribution from core government net operations. The security and growth components are forecast to be $434 million and $150 million, respectively. Core Operational Plan 2014 - 15 19 GROWTH AND FINANCIAL SECURITY FUND FORECAST 2013-14 2014-15 2015-16 2016-17 2017-18 (Millions of Dollars) Forecast Planned Target Target Target Opening Balance – Security Transfer in1 – – Transfer (out)2 ) – Net Transfer in (out) ) – Closing Balance – Security Opening Balance – Growth Transfer in1 – – – Transfer (out)2 – Net Transfer in (out) – – – Closing Balance – Growth Closing Balance – Total 1 50 per cent of the core government net operations surplus in accordance with Section 18(1) of The Growth and Financial Security Act. Transfers in accrue to the security component until it has a balance of $500 million, upon which they accrue to the growth component. 2 Pursuant to Section 20 of The Growth and Financial Security Act. 20 Core Operational Plan 2014 - 15 DEBT RETIREMENT FUND The Debt Retirement Fund (DRF) was established with the assent of The Growth and Financial Security Act. The DRF is an accounting of the Government of Saskatchewan’s Core Operational Plan net operations that are allocated to the fund on or after April 1, 2008. The purpose of the DRF is to assist in achieving the long-term objective of the Government of Saskatchewan in eliminating the debt. Allocations to the DRF represent either: ● 50 per cent of any core government net operations for any fiscal year (required); or, ● a transfer made out of the Growth and Financial Security Fund by the minister, subject to the approval of Treasury Board, for the purpose of assisting in the long-term objective of eliminating the debt. The planned DRF balance at the end of 2014-15 is $3.3 billion. DEBT RETIREMENT FUND FORECAST 2013-14 2014-15 2015-16 2016-17 2017-18 (Millions of Dollars) Forecast Planned Target Target Target Opening Balance1 Core Operational Plan Surplus Closing Balance 1 2013-14 opening balance reflects cumulative Core Operational Plan surpluses over the 2008-09 to 2012-13 period. Core Operational Plan 2014 - 15 21 2014-15 BORROWINGAND DEBT The General Revenue Fund (GRF) borrows for government and Crown corporations. Public Debt as reported in the GRF is comprised of: ● Gross Debt – the amount of money owed to lenders; less ● Sinking Funds – the amount of money which has been set aside for the repayment of debt. Public debt is discussed in this budget paper. Crown corporations are responsible for the principal and interest payments on their debt. Crown corporation debt is incurred in the normal course of business, primarily for investment in infrastructure and business development initiatives which provide revenue streams to service the debt. Crown corporation debt is divided into two components: Crown corporation general debt and Government business enterprise specific debt. This has been done to provide consistency with the way these amounts are segregated in the Public Accounts. Government business enterprises are self-sufficient government organizations that have the financial and operating authority to sell goods and services to individuals and organizations outside government as their principal activity. Amounts borrowed specifically for these enterprises are disclosed separately from other government debt, because they are expected to be repaid from cash flows generated by these business enterprises. In other words, this is debt incurred to support Crowns’ business activities and it is supported by revenue from those Crown business activities. All other Crown corporation debt is classified as Crown corporation general debt. This debt includes amounts that can be repaid from business activities of the Crown sector and amounts that can only be repaid with assistance from Government. Crown corporation public debt is forecast to be $436.7 million higher than estimated at March 31, 2014. In 2014-15, it is expected to increase by an additional $776.9 million. The increases in both years are largely attributable to higher debt for the utility Crown corporations. Government general public debt is forecast to remain unchanged at $3.8 billion in 2013-14 and 2014-15. 22 Core Operational Plan 2014 - 15 DEBT OF THE GENERAL REVENUE FUND As at March 31 Estimated Forecast Estimated Actual (Millions of Dollars) Government General Gross Debt Sinking Funds Government General Public Debt Crown Corporation General Gross Debt Sinking Funds Crown Corporation General Public Debt Government Business Enterprise Specific Gross Debt Sinking Funds Government Business Enterprise Specific Public Debt Public Debt Guaranteed Debt PUBLIC DEBT OF THE GENERAL REVENUE FUND As at March 31 Core Operational Plan 2014 - 15 23 GRF PUBLIC DEBT AS A % OF GDP As at March 31 GENERAL REVENUE FUND BORROWING The Province’s 2014-15 borrowing requirements are estimated to be $1,512.4 million, compared to forecast requirements of $2,073.4 million in 2013-14. Borrowing requirements for government in 2014-15, estimated to be $550.0 million (2013-14 forecast: $468.4 million), are for the purpose of refinancing maturing debt. Borrowing requirements for Crown corporations in 2014-15, estimated to be $962.4 million (2013-14 forecast: $1,605.0 million), are primarily to assist with financing capital expenditures. 24 Core Operational Plan 2014 - 15 Reconciliation of Surplus and Change in Government General Public Debt The amount by which government general public debt will change may be higher or lower than the surplus reported under the accrual basis of accounting. The difference between the surplus and the amount by which government general public debt will change is reconciled by: 1. Adjusting the surplus to a cash basis to recognize the amount and timing of non-cash revenues and expenditures to determine the cash provided from operations; 2. Adjusting for cash required for capital acquisitions; 3. Adding other cash sources or subtracting other cash requirements to recognize the amount of cash inflows and outflows from loan, investment and other activities to determine the cash available to reduce debt; and, 4. Adding changes in sinking funds which will be used to repay government general public debt. Estimated 2014-15 Forecast 2013-14 ($ Millions) Surplus (on Accrual Accounting Basis) 1.
